Status of the claims
The amendment received on 29 July 2022 has been acknowledged and entered. Claims 1-9 are amended. Claim 7 has been canceled. Claims 1-6 and 8-9 are pending.

Responses to Amendments
The amendments filed 29 July 2022 have been entered. 
Applicant’s amendments filed 29 July 2022 with respect to the rejection of claims 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive. Thus, the rejection under U.S.C. 103 has been withdrawn.   

Allowable Subject Matter
Claims 1-6 and 8-9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Blias et al. (US 10,330,544 B2) in view of  Zheng et al. (US 10,202,663 B2) teaches a method of calibrating an electronic sensor for peening intensity comprising the steps of (Blias, col. 2, lines 7-10): establishing a first intensity level for peening (Blias, col. 3, lines 32-38); setting first parameters for a first blast stream, said first parameters necessary to achieve said first intensity level (Blias, col. 2, lines 7-10; col. 3, lines 36-59);  shot peening a test strips in said first blast stream (Blias, col. 2, lines 7-10; col. 3, lines 36-59); measuring an arc of said test strip shot peened in said first blast stream to determine said first intensity level (Blias, col. 2, lines 7-10; col. 3, lines 36-59); shot peening said sensor in said first blast stream set at said first parameters  corresponding to said first intensity level and recording a first output signal of said sensor while said sensor is peened in said first blast stream (Blias, col. 3, lines 42-49); determining whether another intensity level should be measured (Blias, col. 3, lines 50-51; Zheng, col. 3, lines 13-18; col. 7, lines 16-19); setting second parameters for another blast stream, said second parameters necessary to achieve said another intensity level upon determining other intensity levels should be measured (Blias, col. 4, lines 57-61; Zheng, col. 3, lines 13-18; col. 7, lines 16-19); shot peening a test strip in said another blast stream said another intensity level being different than said first intensity level (Blias, col. 3, lines 36-59; Zheng, col. 3, lines 13-18; col. 7, lines 16-19); measuring an arc of said test strip shot peened in said another blast stream set at said second parameters corresponding to said another intensity level and recording a second output signal of said sensor while said sensor is peened in said another blast stream (Blais, col.4, lines 36-59; Zheng, col. 3, lines 13-18; col. 7, lines 16-19).  
However, the closest prior art does not teach “relating each intensity level at which each said test strip was peened to said sensor output when said sensor was peened at said intensity level as each said test strip.” Dependent claims 2-6 are patent eligible based on their dependence from claim 1.  
Regarding claim 8, the closest prior art, Blias et al. (US 10,330,544 B2) in view of Zheng et al. (US 10,202,663 B2) further in view of Torgerson (US 5,284,039) teaches a method of calibrating an electronic sensor for peening intensity comprising the steps of (Blias, col. 2, lines 7-10): establishing a first intensity level for peening (Blias, col. 3, lines 32-38); setting first parameters for a first blast stream, said first parameters necessary to achieve said first intensity level (Blias, col. 2, lines 7-10; col. 3, lines 36-59); shot peening a test strips in said first blast stream (Blias, col. 2, lines 7-10; col. 3, lines 36-59); measuring an arc of said test strip shot peened in said first blast stream to determine said first intensity level (Blias, col. 2, lines 7-10; col. 3, lines 36-59); shot peening said sensor in said first blast stream set at said first parameters  corresponding to said first intensity level and recording a first output signal of said sensor while said sensor is peened in said first blast stream (Blias, col. 3, lines 42-49); determining whether another intensity level should be measured (Blias, col. 3, lines 50-51; Zheng, col. 3, lines 13-18; col. 7, lines 16-19); setting second parameters for another blast stream, said second parameters necessary to achieve said another intensity level upon determining other intensity levels should be measured (Blias, col. 4, lines 57-61; Zheng, col. 3, lines 13-18); shot peening a test strip in said another blast stream said another intensity level being different than said first intensity level (Blias, col. 3, lines 36-59; Zheng, col. 3, lines 13-18); measuring an arc of said test strip shot peened in said another blast stream set at said second parameters corresponding to said another intensity level and recording a second output signal of said sensor while said sensor is peened in said another blast stream (Blais, col.4, lines 36-59; Zheng, col. 3, lines 13-18); setting a roto-flap peening device to said first intensity level (Blias, col. 2, lines 7-10; Torgerson, col. 5, lines 6-9); roto-flap peening a test strip at said first intensity level (Blias, col. 2, lines 7-10; col. 3, lines 36-59; Torgerson, col. 5, lines 6-9); measuring said test strip that was roto-flap peened to verify said first intensity level (Blais, col.4, lines 36-59; Torgerson, col. 5, lines 6-9); peening said sensor with said roto-flap peening device set at said first intensity level (col. 3, lines 42-49; Torgerson, col. 5, lines 6-9) and measuring the output of said sensor when peened at said first intensity level (col. 3, lines 36-59; Torgerson, col. 5, lines 6-9).
However, the closest prior art does not teach “relating each intensity level at which each said test strip was peened to said sensor output when said sensor was peened at said intensity level as each said test strip.”  Dependent claim 9 is patent eligible based on their dependence from claim 8.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858